Citation Nr: 1233715	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a genitourinary disorder.

2. Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to December 1995.  

The matter of the rating assigned for the Veteran's service-connected GERD is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for the Veteran's service-connected asthma, right (major) shoulder disability, right ankle disability, and GERD.  In April 2010, a videoconference hearing was held before a Veterans Law Judge (VLJ) (a transcript of the hearing is associated with the Veteran's claims file) who, in July 2010, upheld the RO's denial of increased ratings for the Veteran's service-connected asthma, right (major) shoulder disability, and GERD; and granted an increased rating of 20 percent, but no more, for the Veteran's service-connected right ankle disability.  The Veteran appealed that decision to the Court.  In April 2012, the Court issued a judgment that affirmed the July 2010 Board decision as to the matter of the ratings assigned for the Veteran's service-connected asthma, right (major) shoulder disability, and right ankle disability, but vacated the decision as to the matter of the rating assigned for his GERD, and remanded such matter for readjudication consistent with the instructions outlined in its March 2012 memorandum decision.  

The matter of entitlement to service connection for a genitourinary disorder is before the Board on appeal from an August 2005 rating decision of the Houston, Texas RO that denied service connection for a testicular condition.  In July 2010, the Board recharacterized the Veteran's claim as one of service connection for a genitourinary disorder, and remanded it for additional development.  

In March 2010, the Veteran was advised that the VLJ who conducted his April 2010 videoconference hearing was no longer with the Board.  He was afforded an opportunity to testify at another hearing.  In correspondence received in April 2012, the Veteran indicated that he did not wish to appear at another hearing before the Board.  In January 2012, March 2012, April 2012, and in July 2012, the Veteran submitted additional argument in support of his claims of service connection for a genitourinary disorder and an increased rating for his service-connected GERD; these statements have been submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration.

The Board notes that at the time of its July 2010 decision, the Veteran was represented by the Texas Veterans Commission.  However, when he appealed his denied increased rating claims to the Court, he filed his appeal as a pro se (i.e., unrepresented) claimant.  In a statement received in July 2012, the Veteran clarified that he was "revok[ing] any alleged representation from service organization Texas Veterans Commission."  Accordingly, the Board will now proceed with the Veteran's claim as a pro se claim. 

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The issue of entitlement to service connection for a genitourinary disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

At no time during the appeal period has the Veteran's GERD has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain that was productive of a considerable impairment of health; it has also not been manifested by material weight loss, hematemesis, melena, or moderate anemia, or other symptom combinations productive of severe impairment of health.

CONCLUSION OF LAW

A rating in excess of 10 percent for GERD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.159, 4.1, 4.3, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in May 2005 and in November 2008.  The Board notes that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

When an unlisted condition is encountered, it should be rated under a closely related disease or injury in which not only the function is affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characterized to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.
The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating schedule does not provide a specific diagnostic code for GERD; the Veteran's service-connected GERD has been rated by analogy under 38 C.F.R. § 4.114, Code 7346, for hiatal hernia.  See also 38 C.F.R. § 4.20.  After reviewing the criteria for rating a hiatal hernia, the Board finds the analogy appropriate, as it effectively addresses the Veteran's complaints and symptomatology.  Notably, the Court's March 2012 memorandum decision did not find it inappropriate to rate the Veteran's GERD under 38 C.F.R. § 4.114, Code 7346.

Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  A (maximum) 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

The Veteran's 2002 to 2011 VA treatment records are silent for any complaints regarding dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, material weight loss, hematemesis, melena, or anemia.  They show that in May 2006, March 2009, and in May 2010, his GERD was noted to be stable.  He specifically denied any gastrointestinal symptoms in March 2009 and in May 2010.  In July 2011 and in September 2011 he complained of some nausea and intermittent diarrhea for a couple of weeks.  

The Veteran's 2004 to 2008 private treatment records from Drs. S.A.B. and D.T., are also silent for any complaints regarding dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, material weight loss, hematemesis, melena, or anemia.  In September 2004, the Veteran complained of occasional nausea but denied having any dysphagia.  In September 2005, private blood testing revealed that his hematocrit and hemoglobin levels were normal.

On May 2005 VA examination, the Veteran reported that his GERD was fairly controlled on medication, but without medication he developed epigastric pain, nausea, vomiting, and heartburn.  The examiner noted that the GERD did not affect the Veteran's weight, cause him to have dysphagia, or result in any functional impairment.  The Veteran reported that he received esophagus dilation treatment as often as twice a day and that he took medications twice a day.  He also reported that he had not lost any time from work due to this disability.  On physical examination, the Veteran's abdomen was tender to palpation.  There was epigastric tenderness on deep palpation, but no rebound and no guarding.  The examiner noted that the Veteran's complete blood count testing results were within normal limits.  Based on the foregoing, the examiner stated that there was no change in VA's established diagnosis of GERD.  He also stated that the disability did not cause any significant anemia or malnutrition.   

On November 2008 VA examination, the Veteran complained of increased symptoms of dysphagia with solids, vomiting three days a week, and reflux on a daily basis.  He denied pyrosis and pain, including epigastric pain.  He also denied substernal arm pain or a history of esophageal trauma.  He reported that he treated his GERD with medication and a bland diet.  No dilation was listed and there was no history of hospitalization.  The Veteran indicated that his GERD did not bother him at home or at work.  The examiner stated that the Veteran's weight was stable and that he had no signs of anemia.  The examiner concluded that the Veteran had a mild increase in his symptoms with esophageal reflux on a daily basis in spite of taking his medication.

At the April 2010 videoconference hearing, the Veteran testified that he took two medication for GERD, could not tolerate spicy foods but was limited to a bland diet, experienced severe pain as a result of GERD, had difficulty swallowing solid foods, and also had problems with his food "coming up" when he ate certain foods.  He noted that he also had problems with his food coming up when he slept, such that he had to sleep in an elevated position.  
In a statement received in March 2012, the Veteran stated that his GERD was manifested by pain and vomiting.

After careful consideration of the foregoing evidence, the Board finds that the evidence of record does not include any records showing that the Veteran's service-connected GERD warrants a 30 percent rating for any part of the appeal period.  Specifically, while the record reflects that the Veteran treats his GERD with  medication, and has also complained of indigestion, dysphagia, and heartburn, there is no clinical evidence of complaints or objective findings of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, or arm or shoulder pain, productive of considerable impairment of health resulting from his GERD symptoms.  Notably, the criteria for a 30 percent rating under Code 7346 are stated in the conjunctive and must all be met to warrant such rating. 

In the Veteran's April 2011 brief to the Court, he argued that he was entitled to an increased rating for his GERD because he was service-connected for a right shoulder disability, and thus there was sufficient evidence to show that he suffered from arm or shoulder pain.  In this regard, the Board notes that the Veteran's service-connected right (major) shoulder disability is an orthopedic disability.  Thus, any symptoms or functional impairment that result from that disability are not for consideration herein.  See also 38 C.F.R. § 4.14 (avoidance of pyramiding).  There is no evidence in the record to suggest that the Veteran suffers from any substernal, or arm or shoulder pain as a result of his GERD disability.  Significantly, the Court's March 2012 memorandum decision found "no clear error" with the Board's July 2010 denial of a 30 percent rating for the Veteran's service-connected GERD.

Instead, the Court remanded the Veteran's claim for consideration of whether his service-connected GERD warranted a 60 percent rating under 38 C.F.R. § 4.114, Code 7346.  Specifically, the Court explained that the criteria for a 60 percent rating under Code 7346 are independent of the criteria for a 30 percent or 10 percent disability rating, and observed that the evidence of record included complaints of pain and vomiting.  Therefore, even though the Veteran's GERD did not meet the criteria for a 30 percent rating, consideration should still have been given as to whether the disability warranted a 60 percent rating, particularly in light of the fact that such rating requires "symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health."  38 C.F.R. § 4.114, Code 7346.

[Notably, in July 2012 written argument, the Veteran suggested that the Court had remanded his claim to the Board with instructions to award a 60 percent rating for his service-connected GERD.  The Board observes that this is an incorrect interpretation of the Court's March 2012 memorandum decision.  As is explained directly above, the Court remanded the Veteran's claim so that the Board could properly assess whether his claimed disability warranted a 60 percent rating under the appropriate rating criteria.]

Given the foregoing instructions, the Board has carefully reviewed the record for consideration of whether his service-connected GERD warrants a higher 60 percent rating for any part of the appeal period, and concludes that it does not.  In particular, although it is shown by the record that the Veteran complains of and has been treated for pain and vomiting, it is not shown (nor does the Veteran allege) that he suffers from material weight loss, hematemesis, melena, or moderate anemia.  The criteria for a 60 percent rating under 38 C.F.R. § 4.114, Code 7346, are phrased such that symptoms of pain and vomiting, by themselves, are insufficient to warrant that particular higher rating.  Instead, there must also be material weight loss and hematemesis or melena with moderate anemia, and as was previously stated, his GERD is not manifested by any such symptoms.  Moreover, the Veteran's pain and vomiting (or other symptom combinations) are not productive of severe impairment of health.  In fact, at the May 2005 VA examination, it was noted that the Veteran's GERD did not result in any functional impairment, and at the November 2008 VA examination, it was opined that the Veteran had only a "mild increase" in his symptoms.  The Veteran's VA treatment records since then do not show that he suffers from anemia, vitamin deficiency, malnutrition, or weight loss.  Accordingly, a 60 percent rating is not warranted for the Veteran's service-connected GERD.

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's GERD and the associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the rating assigned, and consequently those criteria are not inadequate.  The Veteran has not alleged any symptoms or impairment that exist but are not encompassed by schedular criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, there is also no evidence (or allegation) that the Veteran's GERD has rendered him unemployable.  Indeed, a February 2011 VA treatment record notes that he is employed at a post office.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's claim; accordingly, the appeal in this matter must be denied.


ORDER

A rating in excess of 10 percent for GERD is denied.


REMAND

The Veteran seeks service connection for a genitourinary disorder.  At the April 2010 videoconference hearing, he testified that after he fell and strained himself in service, he has suffered from continuous testicle/scrotum area pain.  

In the Board's July 2010 remand, it was noted that during service the Veteran was assigned diagnoses of (and/or was treated for) dysuria, urethritis, tinea cruris, and condylomatous lesions, while postservice medical evidence showed that he was assigned diagnoses of (and was treated for) epididymitis, orchitis, varicocele, and hydrocele.  In light of the foregoing, as well as the Veteran's complaints of continuous pain testicle/scrotum pain since service, the Board requested a medical examination to secure a medical advisory opinion as to the likely etiology of all of the Veteran's chronic genitourinary disorders.

In accordance with the Board's remand instructions, the Veteran was afforded a VA genitourinary examination in October 2010.  The examiner diagnosed right hydrocele and opined that this disability was "less likely as not" related to the Veteran's service, to include his complaints of urethritis and condylomatous lesions therein.  He provided a detailed explanation for the rationale of that opinion.  However, the Board notes that opinions were not offered as to the Veteran's postservice diagnoses of epididymitis, orchitis, or varicocele.  While it may be that the requested opinion was not provided because the Veteran does not currently have any of these disabilities, the Board notes that the requirement of a current disability in a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Consequently, another VA medical examination/opinion addressing the foregoing disabilities is necessary.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his genitourinary disorder, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such private treatment or evaluation.  The RO should obtain copies of complete records of any such treatment and evaluation from all sources identified.

2. 	The RO should then arrange for the Veteran to be afforded a VA genitourinary examination to determine the nature and likely etiology of his claimed genitourinary disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his service treatment records, lay statements of record, and the medical opinion already of record.  Based on a review of the record and examination of the Veteran, the examiner should respond to the following:

(a) What is (are) the diagnosis(es) for each genitourinary disorder that the Veteran is shown to have had during the appeal period (i.e., since February 2005)?

(b) For each genitourinary disorder diagnosed (to specifically include hydrocele, epididymitis, orchitis, and varicocele), please opine as to whether such is at least as likely as not (50 percent or better probability) related to the Veteran's service, to include his complaints of and treatment for dysuria, urethritis, tinea cruris, and condylomatous lesions therein.

The examiner must explain in detail the rationale for all opinions given, and comment on the other opinion already of record, as appropriate.

3. 	The RO should ensure that all above-requested development is requested, and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


